Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the filing of the Applicant Arguments/Remarks Made in an Amendment on 06/23/2022. Currently, claims 1-20 are pending in the application.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No US 10879392 B2 in view of Tak et al (US 20170110554 A1). 

Claims 1-20 of this application recite elements and their arrangements in an integrated circuit structure that are recited in different claims 1-19 of U.S. Patent No. US 10879392 B2 with the exception of including nanosheet in the transistors in the independent claims but it is taught by Tak in Figure 1, wherein nanosheets on a substrate is used to form a transistor with enhance performance.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over KIM et al (US 20170213826 A1) in view of YEH et al (US 20200135577 A1).

Regarding claim 1, Figure 7 of KIM discloses a semiconductor device, comprising: 
a first transistor (101, [0074]) which comprises a first gate stack (120, [0076]) on a substrate (100), wherein the first transistor includes a first nanosheet ([0066]); and 
a second transistor (201) which comprises a second gate stack (220) on the substrate, wherein the second transistor includes a second nanosheet ([0066]), 
wherein the first gate stack (120) comprises a first material layer (132, hafnium oxide, [0104]-[0105]) disposed on the substrate (100), a first work function layer (121, [0152]) disposed on the first material layer and a first upper gate electrode (123, [0159]) disposed on the first work function layer, 
wherein the second gate stack (220) comprises a second material layer (232, [0104]-[0105]) disposed on the substrate, a second work function layer (221, [0152]) disposed on the second material layer and a second upper gate electrode (223) disposed on the second work function layer, and 
wherein the first work function layer (121) comprises the same material as the second work function layer (221) (TiN, [0152]).

KIM does not explicitly teach that the first material layer (132) and the second material layer (232) are ferroelectric materials.

However, YEH is a pertinent art which teaches a semiconductor device, wherein YEH teaches that to improve the subthreshold properties, a negative capacitance field effect transistor (NCFET) using a ferroelectric material has been proposed, wherein a ferroelectric material layer (105, Figure 1) is used in the gate dielectric layer ([0002], [0023] and [0029]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use ferroelectric materials in the first and second material layers of the first and second gate stacks of the device of KIM according to the teaching of YEH in order to improve the subthreshold properties of the transistors ([0002], [0023] and [0029], YEH).

Regarding claim 2, Figure 7 of KIM in view of YEH teach that the semiconductor device of claim 1, wherein the first ferroelectric material layer (132) comprises the same material as the second ferroelectric material layer (232) (consider using Hafnium oxide for both, [0029] of YEH), and  the first work function layer (121, Figure 7 of KIM) is thinner (based on drawing) than the second work function layer (221, Figure 7 of KIM).

Regarding claim 3, Figure 7 of KIM in view of YEH does not explicitly teach that the semiconductor device of claim 2, wherein an effective work function of the first gate stack (120) is smaller than an effective work function of the second gate stack (220) but KIM teaches that the first work function layer (121) comprises titanium nitride ([0152]).

However, both KIM and YEH teaches to have right amount of work function for each of the devices by using work function adjustment layers ([0008] of KIM) and ([0027] of YEH), wherein it is also very well known in pertinent prior arts that an effective work function of a transistor is very critical for controlling the work function and threshold voltage for different types of transistors such as P-type and N-type.

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use right amount of work function for each device with routine experiment and optimization since the effective work function of a device is a critical parameter of a device in order to control the work function and threshold voltage of p-type and n-type transistors. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Regarding claim 4, Figure 7 of KIM in view of YEH teach that the semiconductor device of claim 2, further comprising a third transistor (301) which comprises a third gate stack (320) on the substrate (100), wherein the third transistor includes a third nanosheet ([0066]), 
wherein the third gate stack (320) comprises a third ferroelectric material layer (332; ferroelectric based on the teaching of YEH) disposed on the substrate, a third work function layer (321) disposed on the third ferroelectric material layer and a third upper gate electrode (323) disposed on the third work function layer, and wherein the third work function layer (321) comprises the same material as the first work function layer (121) ([0152]), the first ferroelectric material layer (132) and the third ferroelectric material layer (332+325) comprise a metal oxide ([0104]-[0105]), the third ferroelectric material layer comprises a work function material, and the first ferroelectric material layer does not comprise the work function material (([0104]-[0105]; consider using just oxide for 132 and oxide and nitride for 332 wherein nitride is a work function material).

KIM in view of YEH do not teach that a thickness of the third work function layer (321) is equal to a thickness of the first work function layer (121).


However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges in order to control the work function and threshold voltage of the devices. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 5, Figure 7 of KIM in view of YEH teach that the semiconductor device of claim 1, wherein a thickness of the first work function layer (121) is equal to a thickness ([0166] of KIM) of the second work function layer (221), the first ferroelectric material layer (132) and the second ferroelectric material layer (232) comprise a metal oxide ([0104]-[0105]), the first ferroelectric material layer comprises a work function material, and the second ferroelectric material layer does not comprise the work function material (considering 132 having oxide and nitride material, and 232 only includes oxide layer, wherein nitride layer is work function layer, [0104]-[0105] of KIM).

Regarding claim 6, Figure 7 of KIM in view of YEH teach that the semiconductor device of claim 5, wherein the metal oxide comprises hafnium (Hf), and the work function material comprises lanthanum (La), magnesium (Mg) or yttrium (Y) ([0104]-[0105] of KIM) and ([0039] of YEH).

Regarding claim 7, Figure 7 of KIM in view of YEH teach that the semiconductor device of claim 5, wherein the metal oxide comprises hafnium (Hf)  ([0104]-[0105] of KIM) and ([0039] of YEH), and the work function material comprises aluminum (Al), titanium (Ti) or niobium (Nb) ([0152] of KIM).

Regarding claim 8, Figure 7 of KIM in view of YEH teach that the semiconductor device of claim 5, further comprising a third transistor (301, Figure 7 of KIM) which comprises a third gate stack (320) on the substrate, wherein the third transistor includes a third nanosheet ([0066]), 
wherein the third gate stack (320) comprises a third ferroelectric material layer (332; YEH teaches ferroelectric) disposed on the substrate, a third work function layer (321) disposed on the third ferroelectric material layer and a third upper gate electrode (323) disposed on the third work function layer, and wherein the third work function layer (321) comprises the same material as the second work function layer (221) ([1052] of KIM), the third ferroelectric material layer (332) comprises the metal oxide, and the third ferroelectric material layer does not comprise the work function material ([0104]-[0105] of KIM, considering 332 includes only oxide material), and the third work function layer (321) is thicker (based on drawing) than the second work function layer (221).

Regarding claim 9, Figure 7 of KIM in view of YEH teach that the semiconductor device of claim 1, wherein each of the first transistor and the second transistor is a negative capacitance field-effect transistor (NCFET) ([0002] and [0031] of YEH).

Regarding claim 10, Figure 7 of KIM discloses a semiconductor device, comprising: 
a first transistor (101, [0074]) which comprises a first gate stack (120) on a substrate, wherein the first transistor includes a first nanosheet ([0066]); and 
a second transistor (201) which comprises a second gate stack (220) on the substrate, wherein the third transistor includes a second nanosheet ([0066]), 
wherein the first gate stack (120) comprises a first material layer (132, [0104]-[0105]) disposed on the substrate (100), a first work function layer (121) contacting the first material layer (132) and a first upper gate electrode (122+123) disposed on the first work function layer, 
wherein the second gate stack (220) comprises a second material layer (232) disposed on the substrate, a second work function layer (221) contacting the second material layer (232, [0104]-[0105]) and a second upper gate electrode (222+223) disposed on the second work function layer, wherein the first material layer (132) and the second material layer (232) comprise the same material ([0104]-[0105]), and wherein a thickness of the first material layer (132) is equal (based on the drawing) to a thickness of the second material layer (232).

Kim does not explicitly teach that the first material layer (132) and the second material layer (232) are ferroelectric.

However, YEH is a pertinent art which teaches a semiconductor device, wherein YEH teaches that to improve the subthreshold properties, a negative capacitance field effect transistor (NCFET) using a ferroelectric material has been proposed, wherein a ferroelectric material layer (105, Figure 1) is used in the gate dielectric layer ([0002], [0023] and [0029]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use ferroelectric materials in the first and second material layers of the first and second gate stacks of the device of KIM according to the teaching of YEH in order to improve the subthreshold properties of the transistors ([0002], [0023] and [0029], YEH).

Regarding claim 11, Figure 7 of KIM discloses that the semiconductor device of claim 10, wherein the first work function layer (121) comprises the same material ([0152]) as the second work function layer (221), and the first work function layer (121) is thinner (based on the drawing) than the second work function layer (221).

Regarding claim 12, Figure 7 of KIM discloses that the semiconductor device of claim 11, wherein the first work function layer (121) comprises titanium nitride ([0152]).

Regarding claim 13, Figure 7 of KIM in view of YEH does not teaches that the semiconductor device of claim 10, wherein the first work function layer (121) comprises a different material from the second work function layer (221).

However, YEH, which is a pertinent art here, teaches that the work function material can be such as a single layer of TiN, TaN, TaAlC, TiC, TaC, Co, Al, TiAl, HfTi, TiSi, TaSi or TiAlC, or a multilayer of two or more of these materials. For the n-channel FinFET, one or more of TaN, TaAlC, TiN, TiC, Co, TiAl, HfTi, TiSi and TaSi is used as the work function adjustment layer, and for the p-channel FinFET, one or more of TiAlC, Al, TiAl, TaN, TaAlC, TiN, TiC and Co is used as the work function adjustment layer ([041]).



Thus, it would have been obvious to try by one of ordinary skill in the art before the effective filing date of the claimed invention to use different material in the first work function layer (121) and the second work function layer (221) from the known materials of YEH in the device of KIM in order to control the work function of the device, since it has been held that choosing from a finite number of identified, predictable solutions such as same or different work function material used to form the device, with a reasonable expectation of success is obvious.  KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).

Regarding claims 14-15, Figure 7 of KIM in view of YEH does not teaches that the semiconductor device of claim 13, wherein the first work function layer comprises titanium carbonitride (TiCN), titanium nitride (TiN) or tungsten carbonitride (WCN), and the second work function layer comprises platinum (Pt), iridium (Ir), ruthenium (Ru), molybdenum nitride (MoN) or molybdenum (Mo). Or
The semiconductor device of claim 13, wherein the first work function layer comprises titanium carbonitride (TiCN), titanium nitride (TiN) or tungsten carbonitride (WCN and the second work function layer comprises tungsten (W), titanium silicon nitride (TiSiN), titanium aluminum nitride (TiAlN), titanium boron nitride (TiBN) or tantalum nitride (TaN).

However, YEH, which is a pertinent art here, teaches that the work function material can be such as a single layer of TiN, TaN, TaAlC, TiC, TaC, Co, Al, TiAl, HfTi, TiSi, TaSi or TiAlC, or a multilayer of two or more of these materials. For the n-channel FinFET, one or more of TaN, TaAlC, TiN, TiC, Co, TiAl, HfTi, TiSi and TaSi is used as the work function adjustment layer, and for the p-channel FinFET, one or more of TiAlC, Al, TiAl, TaN, TaAlC, TiN, TiC and Co is used as the work function adjustment layer ([041]).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the claimed materials in the device of KIM from the known materials of YEH in order to control the work function of the devices, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 1960).

Regarding claim 16, Figure 7 of KIM in view of YEH teach that the semiconductor device of claim 13, further comprising a third transistor (301) which comprises a third gate stack (320) on the substrate, wherein the third transistor includes a third nanosheet ([0066]), 
wherein the third gate stack (320) comprises a third ferroelectric material layer (332, ferroelectric based on the teaching of YEH) disposed on the substrate, a third work function layer (321) contacting the third ferroelectric material layer (332) and a third upper gate electrode (322+323) disposed on the third work function layer, and 
wherein the third work function layer (321) comprises the same material (0152]) as the first work function layer (121), the third work function layer (321) is thicker than the first work function layer (121), the third ferroelectric material layer (332) comprises the same material as the first ferroelectric material layer (132) ([0104]-[105] of KIM), and a thickness of the third ferroelectric material layer (332) is equal (based on the Figure) to the thickness of the first ferroelectric material layer (132).

Regarding claim 17, Figure 7 of KIM in view of YEH teach that the semiconductor device of claim 10, wherein each of the first transistor (101) and the second transistor (201) is a negative capacitance field-effect transistor (NCFET) ([0002] of YEH).

Regarding claim 18, Figure 7 of KIM teach that the semiconductor device, comprising: 
a first transistor (101, [0074]) which comprises a first gate stack (120) on a substrate (100), wherein the first transistor includes a first nanosheet ([0066]); and a second transistor (301) which comprises a second gate stack (320) on the substrate, wherein the second transistor includes a second nanosheet ([0066]), 
wherein the first gate stack (120) comprises a first interfacial layer (131) disposed on the substrate, a first gate insulating layer (132, [0104]-[0105]) disposed on the first interfacial layer, a first work function layer (121, [0152]) disposed on the first gate insulating layer to contact the first gate insulating layer and a first upper gate electrode (122+123) disposed on the first work function layer, 
wherein the second gate stack (320) comprises a second interfacial layer (331) disposed on the substrate, a second gate insulating layer (332, [0104]-[0105]) disposed on the second interfacial layer, a second work function layer (321) disposed on the second gate insulating layer to contact the second gate insulating layer and a second upper gate electrode (322+323) disposed on the second work function layer, 
wherein a structure of the first gate stack (120) is different (based on the drawing) from a structure of the second gate stack (320), and wherein the first work function layer (121) comprises the same material (TiN, [0152]) as the second work function layer (321), and a thickness of the first work function layer (121) is different from a thickness of the second work function layer (321).

KIM does no teach that the first and the second transistors are negative capacitance field-effect transistor (NCFET).

However, YEH is a pertinent art which teaches a semiconductor device, wherein YEH teaches that to improve the subthreshold properties, a negative capacitance field effect transistor (NCFET) using a ferroelectric material has been proposed, wherein a ferroelectric material layer (105, Figure 1) is used in the gate dielectric layer ([0002], [0023] and [0029]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use ferroelectric materials in the first and second insulating material layers of the first and second gate stacks of the device of KIM according to the teaching of YEH in order to form a negative capacitance field-effect transistor (NCFET) to  improve the subthreshold properties of the transistors ([0002], [0023] and [0029], YEH).

Regarding claim 19, Figure 7 of KIM discloses that the semiconductor device of claim 18, wherein the first gate insulating layer (132) comprises the same material ([0104]-[0105]) as the second gate insulating layer (332), a thickness of the first gate insulating layer (132) is equal (based on the drawing) to a thickness of the second gate insulating layer (332).



Regarding claim 20, Figure 7 of KIM discloses that the semiconductor device of claim 18, wherein the first gate insulating layer (132) comprises the same metal oxide as the second gate insulating layer (332), the first gate insulating layer comprises a work function material, and the second gate insulating layer does not comprise the work function material ([0104]-[0105], considering 121 including an oxide and a nitride, and 332 including only oxide, wherein nitride layer in the 121 is a work function material).


Response to Arguments

Applicant’s arguments/amendments regarding the rejection of claims 1-20, filed on 06/23/2022, have been fully considered but arguments are moot because newly added limitation to the claim (s) requires a new ground of rejection necessitated by amendments.


Conclusion

              Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813